Citation Nr: 1525553	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  09-46 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to March 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Wilmington, Delaware.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

This case has required numerous remands to obtain an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Most recently, a VA examination in August 2013, wrote that he had examined the Veteran many times and was unable to render an opinion concerning the foot claims.  The examiner noted that the Veteran did not have any documented active duty complaints and he felt that "her problems are from her back & she needs to have a neurological evaluation.  I can only speculate as to the cause."  The examiner failed to provide any further reasons why the opinion would require speculation, and failed to indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  However, the examiner did state that a neurologic examination was necessary. 

In November 2013, the Board remanded the case again for additional examination and medical opinions.  In an April 2014 examination, a podiatrist initially opined that the Veteran's foot disorder "was at least as likely as not (50% or greater probability) incurred in or caused by the claimed inservice injury, event or illness."  However, in the basis for this opinion, the podiatrist stated that "no service record for treatment of the problems to say for sure that it caused by military service She needs an evaluation of the back for radiculopathy symptoms which can be causing her feet problems I cannot comment on knees causing this since I am no" [sic all].  In an addendum to this opinion, the podiatrist stated that the Veteran's foot disorder "was less likely than not (less than 50% probability) incurred in or caused by the claimed inservice injury, event or illness."  The rationale for this opinion was that the Veteran "has NO entries for feet treatments on active duty NO VA feet treatments" [sic all].

The Board specifically ordered in the remand instructions that the "examiner must also state whether any diagnosed foot disorder, to include pes planus and plantar fasciitis, is due to or aggravated by any service-connected disorder, to include chronic low back strain and arthritis of the left knee."  However, in a VA examination of the back conducted in July 2014, the staff physician addressed the question in reverse, that is, whether the low back and knee conditions were caused by the foot conditions.  This opinion was unnecessary as service connection was already established for low back and knee disorders.  As a result, this medical examination report, which is dozens of pages long, is completely unresponsive to the medical opinions requested, and has delayed adjudication of the appeal once again by months if not years. 

The medical opinions provided in the April and July 2014 VA examination reports are unresponsive to the opinion ordered in the November 2013 remand.  Accordingly, in October 2014, the Board again remanded the case for another examination.  No examination was conducted with an electronic note from the VA Medical Center indicates that "patient was a no call no show.  Failed to report to scheduled exam.  Unable to reschedule at this time.  Sending back to Regional Office."  As the representative points out in an April 2015 Post-Remand Brief, the record is devoid of any documentation that the Veteran received notice of the allegedly scheduled examination.  

Again, remand is required to obtain the medical opinion requested.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:


1.  The Veteran must be afforded neurologic and orthopedic examinations by physician(s) who have not examined the Veteran before, to determine whether any currently or previously diagnosed foot disorders are related to the Veteran's military service or to a service-connected disorder.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner(s) must specify the dates encompassed by the electronic records that were reviewed.  All necessary tests, to include all necessary neurologic studies/tests, must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

Based on the evidence of record, the clinical evaluations, the results of diagnostic testing, and with consideration of the Veteran's statements, to include reports of the onset of her symptomatology in the record, the examiner must provide an opinion as to: 

a. Whether any currently or previously diagnosed foot disorder, to include pes planus and plantar fasciitis, is related to the Veteran's military service. 

b. Whether any currently or previously diagnosed foot disorder, to include pes planus and plantar fasciitis, is due to or aggravated by any service-connected disorder, to include chronic low back strain and bilateral knee disorders. 

c. Whether any currently or previously finding or complaint regarding the feet is a neurologic symptom, such as radiculopathy, of the Veteran's service-connected back.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto. The appeal must then be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

